Celebrada hoy la vista de este caso con asistencia de ambas partes,, la parte apelante, por su abogado, urgió la revocación alegando que la sentencia fué dictada sin jurisdicción por haber condenado al apelante sin que éste tuviera la asistencia de abogado. La parte apelada pidió a su vez la desestimación por falta de jurisdicción dé este Tribunal por cuanto el escrito de apelación no fué notificado al fiscal de distrito. El Tribunal, oídos los informes, declaró con lugar la moción del fiscal y eii su consecuencia desestimó el recurso por falta de jurisdicción.